     Case 2:19-cv-00726-TLN-KJN Document 56 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL AJURIA RAMOS,                             No. 2:19-cv-0726 TLN KJN P
12                        Plaintiff,
13           v.                                         ORDER
14    I. ROCHA, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a motion for a 120-days extension of

18   time for his mother to move to California and hire an attorney. Plaintiff claims he does not know

19   much about the law, and at this time has no access to the law library.

20          This action was filed on March 5, 2019, and proceeds on plaintiff’s Eighth Amendment

21   claims that defendants Rocha and Carpenter failed to protect plaintiff from an inmate attack on

22   April 26, 2018, at High Desert State Prison. On February 26, 2020, defendant Carpenter filed a

23   motion to dismiss which remains pending. On April 13, 2020, plaintiff filed a motion to stay, and

24   defendant Rocha joined in the motion. Defendant Carpenter did not object. On April 30, 2020,

25   the stay was granted, and on July 6, 2020, the stay was extended to November 2, 2020.

26          Plaintiff now seeks to extend the stay by another 120 days. Defendants Rocha and

27   Carpenter shall respond to plaintiff’s motion within fourteen days, including, but not limited to,

28   ////
     Case 2:19-cv-00726-TLN-KJN Document 56 Filed 10/29/20 Page 2 of 2


 1   providing the court with information as to what law library access plaintiff is afforded at the
 2   California Substance Abuse Treatment Facility during the Covid-19 pandemic.
 3          Accordingly, IT IS HEREBY ORDERED that within fourteen days from the date of this
 4   order, counsel for defendants Rocha and Carpenter shall respond to plaintiff’s motion (ECF No.
 5   55), as set forth above.
 6   Dated: October 29, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
